Title: To James Madison from Turell Tufts, 16 December 1802 (Abstract)
From: Tufts, Turell
To: Madison, James


16 December 1802, Paramaribo. Has received a letter from American consul Gardner at Demerara stating that he had heard Tufts was dead and had reported it as fact to the State Department. “So much folly is not often exhibited. Public Agents more than any other people, should ascertain reports before they circulate them.” While he was visiting some plantations to recover his health, a squadron commanded by Commodore Blois arrived from Holland “with powers to accept the restoration of the Colony” under the Treaty of Amiens. The transfer was completed on 2 Dec. “The English troops embarked the same day.… Governor Friderici was suspended by proclamation of the Provisional Government, consisting of the Commodore and the two oldest Councillors.” Commissioners empowered to regulate colonial affairs “are daily expected.” In the meantime the colony is under “Antient Laws” with the same “manner & rates” of revenue collection as before. “Merchandize is admitted from foreign Vessells according to the want or policy of the moment.” Believes nothing from American ships has been denied admittance. Sugar and molasses are permitted to be exported, but not cotton, coffee, or cocoa. Was too unwell to appear before the government until “yesterday, the 14th Decr.,” when he congratulated them by letter on the return of peace and the restoration of the colony. He also asked about the disposition of American commerce. Was received “with much politeness and respect” and had no difficulty with his commission. Should he receive a reply to his letter he will send copies of both. Reports that there is much rejoicing at the departure of the British, who “left us with much Chagrine.” The mail boat has arrived with a report that a ship sent from Barbados to recall the [British] orders to deliver the colony met the departing fleet at sea and returned to Barbados. “Had such orders been recd. here in season the consequences would have been unhappy.” An American vessel “commanded by one De Lance, and owned in Charlestown So. C.—arrived here with Slaves from Africa.” The ship was seized by the British and sent with the captain to Antigua “as a prize to be libelled before the Admiralty there.” Has just received information that no lawyer would take the case since U.S. laws could not be used in British courts against American vessels. News has arrived from Boston that the report of his death was circulated there and so far believed that none of his friends wrote him but were instead preparing powers to be sent for settlement of his affairs. “This is vexatious.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 4 pp. Docketed by Wagner.



   
   No such letter to JM has been found.



   
   On 1 Nov. 1802 the Boston Gazette reported receipt of a 27 Sept. letter from Demerara carrying the news of Tufts’s death. The report was corrected on 23 Nov. (Philadelphia Gazette, 29 Nov. 1802).



   
   A full transcription of this document has been added to the digital edition.

